DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13, 15-19 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Veeramani et al. (US 2018/0284982), Soelberg (US 2014/0160037), Bickerstaff et al. (US 2016/0140764), and Stafford et al. (US 2016/0260251), taken alone or in combination do not teach or suggest a method comprising correlating the one or more light sources with a profile of the computer mouse by matching the detected one or more light sources with known positions of the one or more light sources; determining a position and orientation of the computer mouse based on the correlation of the one or more light sources; and rendering an image of the computer mouse on a display of the HMD within the virtual reality environment based on the position and orientation determination, wherein correlating the one or more light sources with the profile of the computer mouse comprises: determining whether an orientation of the one or more light sources corresponds to at least one of a plurality of profiles stored in a database for the computer mouse; and identifying the profile from the plurality of profiles based on the orientation of the computer mouse, along with the other limitations in the claim.
Independent Claim 8 is allowable over the prior art of record since the cited references, in particular Veeramani et al. (US 2018/0284982), Soelberg (US 2014/0160037), Bickerstaff et al. (US 2016/0140764), and Stafford et al. (US 2016/0260251), taken alone or in combination do not teach or suggest a computer device comprising correlate the one or more light sources with a profile of the computer mouse by matching the detected one or more light sources with known positions of the one or more light sources; determine a position and orientation of the computer mouse based on the correlation of the one or more light sources; and render an image of the computer mouse on a display of the HMD within the virtual reality environment based on the position and orientation determination, wherein the instructions to correlate the one or more light sources with the profile of the computer mouse further include instructions to: 4 determine whether an orientation of the one or more light sources corresponds to at least one of a plurality of profiles stored in a database for the computer mouse; and identify the profile from the plurality of profiles based on the orientation of the computer mouse, along with the other limitations in the claim.
Independent Claim 15 is allowable over the prior art of record since the cited references, in particular Veeramani et al. (US 2018/0284982), Soelberg (US 2014/0160037), Bickerstaff et al. (US 2016/0140764), and Stafford et al. (US 2016/0260251), taken alone or in combination do not teach or suggest correlating the one or more light sources with a profile of the computer mouse by matching the detected one or more light sources with known positions of the one or more light sources; determining a position and orientation of the computer mouse based on the correlation of the one or more light sources; and rendering an image of the computer mouse on a display of the MID within the virtual reality environment based on the position and orientation determination, wherein the code for correlating the one or more light sources with the profile of the computer mouse further comprises code for: determine whether an orientation of the one or more light sources corresponds to at least one of a plurality of profiles stored in a database for the computer mouse; and identify the profile from the plurality of profiles based on the orientation of the computer mouse.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627